UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ABDULRAHIM ABDUL RAZAK )
AL GINCO, )
)

Petitioner, )

)

v. ) Civil Action No. 05-1310 (RJL)

)

BARACK OBAMA, et al., )
)

Respondents. )

oRDER 
(March 2 § , 2009)

Upon consideration of petitioner’s Motion for Order Directing Expedited
RevieW and Unclassified Filing of Traverse and Supporting Exhibits, filed with
the Court through the Court Security Office on March 24, 20()9, it is hereby

ORDERED that the relevant agencies provide expedited review and
unclassified filing of the petitioner’s Traverse and supporting exhibits filed on
March 16 2009.

SO ORDERED.

~
\”7» v»~\$